DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.

Examiner’s Comment
It is noted that the term “essentially” in claims 1, 14 and 20 is underlined.  It is noted that this term was previously entered, see correspondence of February 8, 2021, and not a current amendment to the claim.  

Claim Objections
Claim 1 is objected to because of the following informalities:  apparent inadvertent typographical error on line 20.  The examiner suggests, and for purposes of examination use “… the second NiCr blocker layer and having  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 12 (dependent on 1) “wherein the each of the blocker layers has a thickness of not greater than 5 nanometers and at least 0.1 nanometers” has clarity issues.  Claim 1 requires the blocking layer thickness to be between 0.2 nm and 5 nm, and claim 12 broadens the range to 0.1 nm and 5 nm.  It is unclear which range is the required range.  For purposes of examination the examiner will assumed the narrower range is required and use “wherein the each of the blocker layers has a thickness of not greater than 5 nanometers and at least [[0.1]] 0.2 nanometers.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As set forth above claim 12 broadens the range recited in claim 1 and therefore fails to further limit the invention.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 4, 8, 10, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wuillaume et al. US Patent Application Publication 2014/0098415, of record, in view of Thomsen et al. US Patent 6,632,491, of record.
Regarding claim 1 Wuillaume discloses a composite film (e.g. figure 1 coating 30) comprising: a first transparent substrate (e.g. substrate 1); a dielectric layer (e.g. dielectric layer 14) having a thickness of at least about 3 nanometers and not greater than about 200 nanometers (paragraph [0026 & 0031]); and at least two infra-red reflection stacks (e.g. layers 7, 9 & 11 and layers 17, 19 & 21 and inter alia paragraph [0015] discusses IR reflecting by the layers), wherein the dielectric layer (e.g. 14) is located between the at least two infra-red reflection stacks (see figure 1); wherein the composite comprises a visual light transmittance of not greater than 55% (abstract); wherein the composite comprises a total solar energy rejected (TSER) is at least about 55% and not greater than 80% (inherent given the similar structure, similar materials, similar thicknesses & similar emissivity; further see reflective values listed in paragraphs [0033, 0036 & 0038]); wherein each infra-red reflection stack comprises: a first NiCr blocker layer consisting essentially of NiCr and having a thickness of at least about 0.2 nm and not greater than about 5 nm; a second NiCr blocker layer consisting essentially of NiCr and having a thickness of at least about 0.2 nm and not greater than about 5 nm (e.g. layers 7 & 11 and layers 17 & 21 & paragraph [0016] discusses options for the blocking layer including particularly “metallic or substantially metallic NiCr” & paragraphs [0026 & 0031] discloses notes all layers within the specified thickness range); and a first functional layer comprising silver between the first NiCr blocker layer and the second NiCr blocker layer and having a thickness of at least about 5 nanometers and not greater than about 40 nanometers (e.g. layer 9 & layer 19 & paragraph [0026 & 0031]); wherein a thickness ratio THBL/THFL is not greater than 0.5 and is at least 0.01, where THBL is the thickness of each of the two blocker layers and THFL is the 
Wuillaume disclose the dielectric layer comprises silicon nitride.  Wuillaume does not disclose the dielectric layers comprise ITO, SiOx, Nb20x, TiOx, In2Ox, ZnOx or AZO.  
Thomsen teaches a composite film (title e.g. figures 3-4) comprising: a first transparent substrate (inter alia column 6 lines 43-48 particularly “clear” e.g. substrate 1); a dielectric layer (e.g. combination of third dielectric layer 23 and fourth dielectric layer 25); and at least two infra-red reflection stacks (e.g. layers 17-19-21 & 27-29-31), wherein the dielectric layer is located between the at least two infra-red reflection stacks (see figures 3-4); wherein the dielectric layer comprises ITO, SiOx, Nb2Ox, TiOx, In2OX, ZnOx or AZO (column 7 line 66-column 8 line 5 particularly “dielectric materials may instead be used for layer 23, including but not limited to … titanium oxide, niobium oxide … zinc oxide, or the like”); wherein the composite comprises a visible light transmittance of about 55% (see inter alia column 2 lines 17-18 “at least about 60%”); and wherein each infra-red reflection stack comprises: two blocker layers comprising of NiCr (column 7 lines 41-65 gives an example of “NiCrOx” e.g. contact layers 17, 21, 27 & 31); and a functional layer comprising silver between the two blocker layers (column 7 lines 35-41 particularly “Ag” e.g. 19 & 29); and wherein the dielectric layer contacts at least one of the blocker layers  from each infra-red reflection stack (e.g. 21 contacts 23 & 27 contacts 25) with the various layers have similar thickness ranges (see Tables 2 & 3 in columns 8 & 10, respectively).  Thomsen further teaches (see column 7 line 66-column 8 line 5) that the dielectric layer (e.g. layer 23) can be made from various dielectrics including but not limited to silicon nitride (as disclosed by Wuillaume) or titanium oxide, niobium oxide, zinc oxide, or the like (as claimed).  This would be a simple substitution of one known material for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person 
Regarding claim 4 Wuillaume as modified by Thomsen discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the composite film comprises a visible light transmittance of at least 10% (inter alia paragraphs [0028-29, 0034 & 0047]).
Regarding claim 8 Wuillaume as modified by Thomsen discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the first functional layer consists essentially of silver (inter alia paragraph [0023] particularly “layers 9 and 19 … consist essentially of silver”).
Regarding claim 10 Wuillaume as modified by Thomsen discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the first functional layer (e.g. 9 & 19) closer to the substrate (e.g. 1) then the dielectric layer (e.g. 14) has a thickness of at least 5 nanometers and not greater than 25 nanometers (e.g. layers 9 & 19 thickness ranges respectively listed in paragraph [0026] have a preferred thickness range of 9-16.5 & 5-11.5 nm and a more preferred thickness range of 11-14.5 & 6-9.5 nm and gives an example of 12.8 & 7.9 nm).
Regarding claim 12 Wuillaume as modified by Thomsen discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the each of the blocker layers has a thickness of not greater than 5 nanometers and at least 0.2 nanometers (e.g. layers 7, 11, 17 & 21 paragraph [0026] have a preferred thickness ranges of 1.0-4.5, 1.0-4.5, 1.5-3.0 & 1.5-3.0 nm, respectively; and a more preferred thickness range of 0.5-2.2, 0.8-3.0, 0.6-1.4 & 1.0-2.0 nm, respectively).
Regarding claim 14 Wuillaume discloses a composite film (e.g. figures 1-3 coating 30) comprising: a first transparent substrate (e.g. 1); a first dielectric layer adjacent to the first transparent substrate layer (e.g. bottom dielectric layer 3) and having a thickness of at least about 3 nanometers and 
Wuillaume disclose the dielectric layer comprises silicon nitride.  Wuillaume does not disclose the dielectric layers comprise ITO, SiOx, In2Ox, ZnOx or AZO.  Thomsen teaches a similar solar control composite film, as set forth above.  Thomsen further teaches (see column 7 line 66-column 8 line 5) that the dielectric layer (e.g. layer 23) can be made from various dielectrics including but not limited to silicon nitride (as disclosed by Wuillaume) or titanium oxide, niobium oxide, zinc oxide, or the like (as claimed).  This would be a simple substitution of one known material for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the dielectric layer in the composite film as disclosed by Wuillaume to substitute the material comprising silicon nitride for a material comprising titanium oxide, niobium oxide or zinc oxide as taught by Thomsen since this would be simple substitution of one known material for another to obtain predictable results.

Regarding claim 19 Wuillaume as modified by Thomsen discloses the composite film of claim 14, as set forth above.  Wuillaume further discloses wherein the functional layers consist essentially of silver (inter alia paragraph [0023] particularly “layers 9 and 19 … consist essentially of silver”).
Regarding claim 20 Wuillaume discloses a method of forming (paragraphs [0015-16]) composite film (e.g. figures 1-3 coating 30) comprising: providing a first transparent substrate (e.g. 1); forming a first dielectric layer adjacent to the first transparent substrate layer (e.g. bottom dielectric layer 3) and having a thickness of at least about 3 nanometers and not greater than about 200 nanometers (paragraph [0026 & 0031]); forming a first NiCr blocker layer consisting essentially of NiCr contacting the first dielectric layer (e.g. 7 paragraph [0016] discusses options for the blocking layer include using metallic NiCr & paragraph [0026] notes 7 can be NiCr); forming a first functional layer comprising silver adjacent to the first blocker layer (e.g. 9) and having a thickness of at least about 5 nanometers and not greater than about 40 nanometers (paragraph [0026 & 0031]); forming a second NiCr blocker layer consisting essentially of NiCr adjacent to the first functional layer (e.g. 11 paragraph [0016] discusses options for the blocking layer include using metallic NiCr & paragraph [0026] notes 11 can be NiCr) and having a thickness of at least about 0.2 nm and not greater than about 5 nm (paragraph [0026 & 0031]); forming a second dielectric layer contacting the second NiCr blocker layer (e.g. 14) and having a thickness of at least about 3 nanometers and not greater than about 200 nanometers (paragraph [0026 & 0031]); a third NiCr blocker layer consisting essentially of NiCr contacting the second dielectric layer (e.g. 17 paragraph [0016] discusses options for the blocking layer include using metallic NiCr & paragraph [0026] notes 17 can be NiCr) and having a thickness of at least about 0.2 nm and not greater than about 5 nm (paragraph [0026 & 0031]); forming a second functional layer comprising silver 
.   
 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wuillaume et al. US Patent Application Publication 2014/0098415, of record, in view of Thomsen et al. US Patent 6,632,491, of record, and in further view of Diguet et al. US Patent Application Publication 2015/0183301, of record.
Regarding claims 2 and 3 Wuillaume as modified by Thomsen discloses the composite film of claim 1, as set forth above.  Wuillaume further discloses wherein the first transparent substrate comprises a glass or plastic (paragraph [0018]).  
Wuillaume does not specifically disclose the plastic is a polymer material, as required by claim 2; or wherein the first transparent substrate comprises a PET, as recited in claim 3.  (Thomsen also teaches a glass or plastic substrate, and has the same issue as Wuillaume, set forth above.)
.

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on the combination of Wuillaume (and Thomsen and Diguet) failing to disclose the thickness of the dielectric layer, the examiner is unpersuaded.  Applicant requires the dielectric layers to be in the range of 3-200 nm.  Wuillaume discloses (paragraph [0026]) preferred range of 100-500Å, 300-1400Å & 100-500Å, a more preferred ranges of 250-450Å, 400-1200Å & 150-290Å, and examples of 339Å, 700-990Å & 200-260Å.  Further paragraph [0031] gives specific examples in the range of 235-960Å.  Thus, all of the thickness ranges of the dielectric layers as disclosed by Wuillaume are within the claimed range and further Wuillaume gives specific examples within the claimed ranges.  
Regarding applicant’s argument centered on the combination of Wuillaume (and Thomsen and Diguet) failing to disclose the thickness blocker layers as recited in claims 1, 14 and 20, the examiner is unpersuaded.  Applicant requires the blocking layers to be in the range of 0.2-5 nm.  Wuillaume discloses (paragraph [0026]) preferred ranges of 10-45Å, 5-22Å & 8-30Å, a more preferred ranges of 15-30Å, 6-14Å & 10-20Å, and examples of 18-25Å, 7-11Å & 11-18Å.  Further paragraph [0031] gives specific 
Regarding applicant’s argument centered on the combination of Wuillaume (and Thomsen and Diguet) failing to disclose the thickness of the functional layers as recited in claims 1, 14 and 20, the examiner is unpersuaded.  Applicant requires the functional layers to be in the range of 5-40 nm.  Wuillaume discloses (paragraph [0026]) preferred ranges of 90-165Å & 50-115Å, a more preferred ranges of 110-145Å & 60-95Å, and examples of 128Å & 79Å.  Further paragraph [0031] gives specific examples in the range of 79-148Å.  Thus, all of the thickness ranges of the functional layers as disclosed by Wuillaume are within the claimed range and further Wuillaume gives specific examples within the claimed ranges.  
Regarding applicant’s argument centered on the combination of Wuillaume and Thomsen (and Diguet) failing to disclose or teach or even suggest the blocking layers essentially consisting of NiCr and dielectric layers of ITO, SiOx, Nb2Ox, TiOx, In2Ox, ZnOx or AZO that contact the blocker layers, the examiner is unpersuaded.  Wuillaume, paragraph [0016] discloses that the blocking layer may be, among other variations, metallic NiCr and paragraphs [0026 & 0031] list examples of blocking layers may be NiCr, as opposed to NiCrN.  Thus, Wuillaume discloses blocking layers may NiCr as opposed to nitrated nickel chromium or oxided nickel chromium.  Wuillaume further discloses the blocking layers are in contact with a dielectric layer 14, as set forth above.  Wuillaume discloses a dielectric layer of SiN and does not disclose the dielectric layers comprise ITO, SiOx, Nb20x, TiOx, In2Ox, ZnOx or AZO, as set forth above.  Thomsen teaches a similar composite film, as set forth above.  Thomsen further teaches that the dielectric layer can be made from various dielectrics including but not limited to silicon nitride (as disclosed by Wuillaume) or titanium oxide, niobium oxide, zinc oxide, or the like (as claimed).  This would be a simple substitution of one known material for another to obtain predictable results, as set 
Regarding applicant’s arguments centered on the combination of Wuillaume and Thomsen (and Diguet) failing to disclose or teach suggest the claimed structure with a VLT of not greater than 55% and a TSER of at least about 55% and not greater than 80%, the examiner is unpersuaded.  Wuillaume, see inter alia abstract, discloses a VLT of no greater than 50%, as set forth above.  Regarding the physical properties of VLT and TSER, applicant states it “is not merely an inherent characteristic of a given structure, but is based on a balance of multiple aspects of the composite.”  The examiner contends that if the same materials are used in the same order in same ranges of thicknesses resulting in the same visible light transmission properties that the said balance of multiple aspects of the composite would be met and the range of reflective properties claimed would be inherent.  It has been held:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.  Further, Wuillaume discloses reflective values for the worked examples in the tables in paragraphs [0033, 0036 & 0038] that appear to read on the claimed range.  
Regarding applicant’s argument centered on the combination of Wuillaume (and Thomsen and Diguet) failing to disclose or teach or even suggest the thickness ratio THBL/THFL not being greater than 0.5 and is at least 0.01, the examiner is unpersuaded.  As set forth above, paragraph [0031] gives examples 1-3 show a range of 0.095 to 0.328.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                               February 27, 2021